Citation Nr: 1223035	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and R.G. 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1965 to January 1967 and with the United States Army from August 1975 to December 1977.  The Veteran has also had periods of active service with the Naval Reserves and Army Reserves from April 1962 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.  The Veteran perfected a timely appeal.  This claim was previously before the Board and was remanded in February 2012 for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In July 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

As a final preliminary matter the Board notes that the Veteran submitted a written statement as a well as a private medical opinion in May 2012 directly to the Board.  This additional evidence was not accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  However, given that this decision grants the Veteran's claim for benefits, there is no prejudice to the Veteran in proceeding with a decision on the merits.  


FINDING OF FACT

The evidence of record shows that the Veteran has bilateral hearing loss which is casually related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 
      
Given the Board's favorable decision on the Veteran's claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished. 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

III.  Analysis

The Veteran has alleged that his current bilateral hearing loss is casually related to his military service. 

Initially, the Board notes that there is evidence of a current disability as the Veteran was diagnosed with impaired hearing loss at a level considered a disability for VA purposes at both his March 2012 and December 2008 VA examinations.  (See December 2008 and March 2012 VA examination reports).  

As to whether there is medical evidence or lay testimony of in-service noise exposure or hearing loss the Board notes that service treatment records show that the Veteran had normal hearing upon and entrance into and separation from active service.  

At the Veteran's July 2011 Board hearing, he testified that while he was in the military he served on artillery units and this exposure led to his hearing loss.  He reported that his Military Occupational Specialty (MOS) was "cannon crewman."  When asked how often he fired his artillery, he testified that firing artillery shells was a monthly weekend drill and that they did "two weeks of active duty and then we'd go into the field at least once or maybe twice during the year to shoot during a two week summer camp.  In addition, at the Veteran's December 2008 VA examination the Veteran reported being in a gun crew in the Navy and being exposed to machine guns, grenades, and grenade launchers.  

As to whether there is medical evidence of a nexus between the Veteran's current bilateral hearing loss disability and his in-service noise exposure, the record evidence contains both evidence in favor of and against the Veteran's claim.  

In favor of the Veteran's claim is an October 2011 letter from the Veteran's private doctor which shows that after examining the Veteran and reviewing his medical record, to include his service treatment records, the doctor found it as likely as not that the Veteran's hearing loss was caused by or as a result of the Veteran's military service.  

Weighing against the Veteran's claim are the opinions of the December 2008 and March 2012 VA examiners.  However, after reviewing the medical opinions, the Board finds that neither opinion is entitled to much probative weight.  

The March 2012 VA examiner opined that the Veteran's current hearing loss disability was less likely as not caused by or as a result of an event in military service.  The examiner indicated that the rationale for this opinion was that the Veteran's discharge audio exam in 1977 showed his hearing to be normal bilaterally.  The examiner failed to comment on or address the Veteran's contentions that he was exposed to artillery noise while in-service and that this noise exposure caused his current hearing loss.  

The December 2008 VA examiner opined that after review of service medical records, personal interview, and audiometric testing, it was his opinion that the Veteran's hearing loss was less likely as not a result of noise exposure during active military service from 1957 to 1977.  In reaching his negative opinion as to medical nexus, the December 2008 VA examiner did not provide any rationale for his conclusion.  Therefore, for purposes of determining whether the Veteran's current hearing loss disability is related to his active service, the Board finds the opinion of the December 2008 VA examiner to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Given that both negative nexus opinions are of diminished probative value and the Board has determined that in the instant case the preponderance of the evidence is not against the Veteran's claim.  To the contrary, there is evidence of record that the Veteran's current hearing loss disability is casually related to his military service.  Thus, the Board finds that all reasonable doubt should be resolved in favor of the Veteran and service connection should be granted.


ORDER


Entitlement to service connection for bilateral hearing loss is granted.  




____________________________________________
BOB O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


